18-899
     Hoque v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 311 658

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RAYMOND J. LOHIER, JR.,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   MOHAMMAD RAISAL HOQUE,
14            Petitioner,
15
16                   v.                                          18-899
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Khagendra Gharti-Chhetry, Esq.,
24                                    Chhetry & Associates, P.C., New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Melissa Neiman-
29                                    Kelting, Assistant Director;
30                                    Anthony J. Messuri, Trial
31                                    Attorney, Office of Immigration
 1                                    Litigation, United States
 2                                    Department of Justice, Washington,
 3                                    DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Mohammad Raisal Hoque, a native and citizen

10   of Bangladesh, seeks review of a March 22, 2018, decision of

11   the BIA affirming a June 27, 2017, decision of an Immigration

12   Judge (“IJ”) denying Hoque asylum, withholding of removal,

13   and protection under the Convention Against Torture (“CAT”).

14   In re Mohammad Raisal Hoque, No. A208 311 658 (B.I.A. Mar. 22,

15   2018), aff’g No. A208 311 658 (Immig. Ct. N.Y. City Jun. 27,

16   2017).       We   assume   the    parties’     familiarity   with   the

17   underlying facts and procedural history in this case.

18       We have reviewed both the IJ’s and BIA’s decisions “for

19   the sake of completeness.”          Wangchuck v. Dep’t of Homeland

20   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The standards of

21   review are well established.            See 8 U.S.C. § 1252(b)(4)(B);

22   Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir. 2010).

23       The   agency     concluded      that    Hoque   established     past


                                         2
 1   persecution at the hands of Awami League members who opposed

 2   his membership in the rival Bangladesh Nationalist Party

 3   (“BNP”).     Given this past persecution, Hoque was entitled to

 4   a presumption of a well-founded fear of future persecution.

 5   8 C.F.R. § 1208.13(b)(1).         However, the Government may rebut

 6   this presumption if a preponderance of the evidence shows

 7   that an applicant can safely and reasonably relocate within

 8   the country of removal.           8 C.F.R. § 1208.13(b)(1)(i)(B),

 9   (ii); see Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006)

10   (“Asylum in the United States is not available to obviate re-

11   location     to    sanctuary     in    one’s   own   country.”).      In

12   determining whether internal relocation is reasonable, the IJ

13   “consider[s] . . . whether the applicant would face other

14   serious harm in the place of suggested relocation; any ongoing

15   civil strife within the country; administrative, economic, or

16   judicial infrastructure; geographical limitations; and social

17   and cultural constraints, such as age, gender, health, and

18   social and familial ties.”            8 C.F.R. § 1208.13(b)(3).

19       The preponderance of the evidence supports the agency’s

20   conclusion        that   Hoque   could     reasonably    avoid     future

21   persecution by relocating within Bangladesh because he had


                                            3
 1   previously safely relocated to Dhaka for nearly two years

 2   from November    2012    to   August    2014.      There,   he    opened   a

 3   business   and   did    not   experience    any    persecution       despite

 4   continuing to engage in political activity.                  He was not

 5   targeted by the Awami League until he moved back to his home

 6   in Noakhali.     When he fled again to Dhaka in February 2015

 7   for a few months before he left for the United States, he

 8   received threatening telephone calls but suffered no harm.

 9   Given the lack of evidence that Awami League members looked

10   for him or would be able to locate him in Dhaka, the IJ did

11   not err in finding that the threats did not preclude a finding

12   that    Hoque    could    safely       relocate.       See       8   U.S.C.

13   § 1252(b)(4)(B) (providing that “the administrative findings

14   of fact are conclusive unless any reasonable adjudicator

15   would be compelled to conclude to the contrary”).

16          Hoque mainly argues that the IJ did not                   explicitly

17   consider all the factors outlined in 8 C.F.R. § 1208.13(b)(3).

18   As the Government notes, Hoque did not exhaust this argument

19   before the BIA.    See Lin Zhong v. U.S. Dep’t of Justice, 480

20   F.3d 104, 122 (2d Cir. 2007) (requiring petitioner to raise

21   all issues before the BIA).        Exhaustion aside, while the IJ


                                        4
 1   did not go through each factor individually, he made note of

 2   the relevant regulation, which explicitly states that the

 3   “factors may, or may not, be relevant, depending on all the

 4   circumstances     of     the     case,   and     are      not   necessarily

 5   determinative of whether it would be reasonable for the

 6   applicant to relocate.”          8 C.F.R. § 1208.13(b)(3).          The IJ

 7   implicitly considered that relocation was reasonable based on

8    Hoque’s personal circumstances because Hoque had previously

9    relocated for a two-year period and opened a business with a

10   friend. Id. (listing personal characteristics, such as age,

11   health, gender, and social and family ties, as factors to be

12   considered).

13         Hoque also argues that the IJ failed to fully consider

14   that the time he spent in Dhaka from November 2012 to August

15   2014 was a “period of relative calm,” and therefore his

16   ability to live there unharmed was not dispositive as to

17   internal relocation.       Again, as the Government notes, Hoque

18   did not exhaust this argument before the BIA.               See Lin Zhong,

19   480   F.3d   at   122.         Regardless,     the   IJ    considered   the

20   background evidence, which does not reflect a period of calm

21   while Hoque was living in Dhaka.             The evidence demonstrates


                                          5
 1   that “political violence has long been part of the political

 2   landscape in Bangladesh,” including during the period Hoque

 3   was in Dhaka.          Admin R. (“AR”) 582.           A 2015 report on

 4   elections in Bangladesh details 2013 political protests that

 5   resulted   in   300    deaths.     See    AR   547.      Another    article

 6   recounts a May 2013 “massacre” in Dhaka of a BNP-backed

 7   Islamic group by security forces.              See AR 577.        There are

8    numerous references to political violence leading up to and

 9   during    the   January   2014    election.       See,    e.g.,    AR   647.

10   Hoque’s own asylum statement mentions how the Awami League

11   targeted BNP members after the January 2014 election.                    See

12   AR 507.

13       Given Hoque’s prior safe relocation during a period in

14   which political violence was occurring, substantial evidence

15   supports the agency’s conclusion that Hoque could reasonably

16   internally relocate to avoid future harm.                   The agency’s

17   determination     is    dispositive      of    asylum,   withholding      of

18   removal, and CAT relief.         See Lecaj, 616 F.3d at 119 (holding

19   that applicant who fails to establish fear of harm required

20   for asylum “necessarily” fails to meet higher standard for

21   withholding of removal and CAT relief).


                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7